DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/4/2022.  Claim 2 has been cancelled.  Claims 1, 3-4, 9, and 14 have been amended.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The non-statutory double patenting rejection has been withdrawn in view of applicant’s terminal disclaimer filing.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,207,207 (s/n 15/913,548) has been reviewed and is accepted.  
The terminal disclaimer has been recorded.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Einhor on 2/11/2022 & 2/12/2022.  See Interview Summary for all details.
The application has been amended as follows: 
In independent claim 1, lines 3-5, delete “an imprint of an upper dentition of the patient configured to fit onto the upper dentition and at least one upper fin located at an unchangeable distance UD from a back of the upper splint” and replace with --an imprint configured to fit onto the upper dentition of the patient at least one upper fin located at an unchangeable distance UD from a posterior end of the upper splint--.
In independent claim 1, lines 10-12, delete “an imprint of a lower dentition of the patient configured to fit onto the lower dentition and at least one upper fin located at an unchangeable distance UD from a back of the upper splint” and replace with --an imprint configured to fit onto the lower dentition of the patient at least one lower fin located at an unchangeable distance LD from a posterior end of the lower splint--.
	In independent claim 1, lines 19-21, delete “the front surface of the at least one upper fin contacts the back surface of the at least one lower fin thereby causing mandibular advancement of a lower jaw of the patient” and replace with --the upper fin front surface contacts the lower fin back surface thereby causing mandibular advancement of a lower jaw of the patient; wherein the 
	In independent claim 1, line 28,  delete “provides room for a tongue” and replace with –adapted to accommodate the tongue--.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a mandibular advancement device comprising the upper fin front surface contacts the lower fin back surface thereby causing mandibular advancement of a lower jaw of the patient; wherein the contacting location between the upper fin front surface and the lower fin back surface is non-adjustable in mesial-distal direction, in combination with all other features recited in the claim.
Regarding dependent claims 3-14, they are allowed due to their dependencies on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stein of U.S. Patent Application Publication No. US 2013/0112210 discloses an oral sleep apnea device, Figures 1-5 illustrates upper splint (1) has an upper fin (10) having a front surface (11), lower splints (2) has a lower fin (13) having a rear surface (14), wherein the front surface (11) contacting the rear surface (14).  Figures 4-5 illustrates the front surface (11) is adjustable in the mesial-distal direction by an advancement mechanism (12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CAMTU T NGUYEN/Examiner, Art Unit 3786